Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, in lines 5-6, recites “obtaining reference scene data corresponding to a predetermined reference scene …”. Furthermore, in lines 8-11 of claim 1 recites “processing the first candidate scene data and the reference scene data, using a scene discriminator, to generate first discrimination data for estimating whether each of the first candidate scene data and the reference scene data corresponds to a predetermined reference scene”; in lines 17-20 of claim 1 recites “ processing the second candidate scene data, using the scene discriminator with the updated set of parameter values for the scene discriminator, to generate second discrimination data for estimating whether the second candidate scene data corresponds to a predetermined reference scene”. It is unclear how to distinguish three “a predetermined reference scene” being used for estimating candidate scene data. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 15 and 17, in lines 6-7, recites “a reference scene database arranged to store reference scene data corresponding to a predetermined reference scene …”. Furthermore, in lines 10-13, each claim recites “a scene discriminator operable to process the first candidate scene data and the reference scene data to generate first discrimination data for estimating whether each of the first candidate scene data and the reference scene data corresponds to a predetermined reference scene”; in lines 20-23, each claim recites “the scene discriminator is further operable to process the second candidate scene data, using the updated set of parameter values for the scene discriminator, to generate second discrimination data for estimating whether the second candidate scene data corresponds to a predetermined reference scene”. It is unclear how to distinguish three “a predetermined reference scene” being used for estimating candidate scene data. There is insufficient antecedent basis for this limitation in the 

Dependent claims 2-14 depend from independent claim 1, dependent claim 16 depends from independent claim 15. They are rejected at least due to their respective dependencies from a rejected claim.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Comment
Claims 1-17 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

Examiner has completed the prior art reference search and discovered the closest prior art references. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:


generator neural network 310 and the object discriminator neural network.

Tuzel et al (US-2015/0010202 A1) discloses a method for determining a pose of an object in a scene by determining a set of scene features from data acquired of the scene and matching the scene features to model features to generate weighted candiate poses when the scene feature matches one of the model features. Tuzel discloses the method for determining the pose of the object in a scene (As shown in FIG. 1B). In particular, Tuzel discloses a method for learning the model features and their weights using training data (As shown in FIG. 2). The training data include a set of 3D scenes and ground truth poses of the objects in the set of scenes. For each training scene, training vectors are determined for a training process.  The method provides a 
poses are closer than a clustering threshold, then the candidate poses are combined into a single candidate pose by taking a weighted sum of the two candidate poses.  Clustering is repeated until no two candidate poses are closer than the clustering threshold.  Then, the object pose is the candidate pose that has a weight larger than a threshold.
	LI et al (US-2019/0096035 A1) discloses a method for efficiently improving virtual/real interactions in augmented reality. Specifically, LI discloses machine learning techniques employed to generate a trained model usable to process regions of interest (As shown in FIG. 24). The training architecture uses a machine-learning-based super-resolution algorithm (e.g., such as GAN) for analyzing depth images. A generator uses the lower resolution images to generate a super resolution (SR) depth image. The generated SR depth images and original HR images are both fed into a discriminator, which attempts to distinguish between the real depth image and the generated depth image.  In particular, the discriminator provides an identification of the real depth image 
and generated depth image.  A model generator uses the training results of the discriminator to generate a trained model which may be continually updated and used by the discriminator for subsequent discrimination attempts.  The system is trained until the discriminator can no longer distinguish between the generated and real images.
 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.